—Judgment, Supreme Court, Bronx County (Gerald Sheindlin, J.), rendered March 17, 1997, convicting defendant, after a jury trial, of criminal sale of a controlled substance in or near school grounds, and sentencing him, as a second felony offender, to a term of 6 to 12 years, unanimously affirmed.
“By failing to object, or by making only generalized objec*233tions, or by failing to request further relief after objections were sustained, defendant has failed to preserve his current claims regarding various comments made by the prosecutor in summation” (People v Pequero, 249 AD2d 134, 135, lv denied 92 NY2d 858), and we decline to review them in the interest of justice. Were we to review such claims, we would find that the comments were generally based on the evidence and were responsive to the summation of defense counsel (see, People v Overlee, 236 AD2d 133, lv denied 91 NY2d 976). Although the prosecutor’s comment, “what I consider to be the truth”, should not have been said, this isolated statement did not serve to deprive defendant of a fair trial (see, People v D'Alessandro, 184 AD2d 114, lv denied 81 NY2d 884). Concur — Rosenberger, J. P., Williams, Ellerin and Saxe, JJ.